391 F.2d 934
William O. SCOTT, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 11629.
United States Court of Appeals Fourth Circuit.
Argued January 11, 1968.
Decided March 6, 1968.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley; John A Field, Jr., Chief Judge.
E. Carl Meadows, Jr., Beckley, W. Va. (Clay S. Crouse, Beckley, W. Va., on brief), for appellant.
W. Warren Upton, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., and Charles M. Love, III, Asst. U. S. Atty., on brief), for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and MERHIGE, District Judge.
PER CURIAM:


1
We affirm on the letter opinion of the district court entered May 22, 1967.


2
Affirmed.